— Appeal by the defendant *915from a judgment of the Supreme Court, Westchester County (Cacace, J.), rendered October 12, 2010, convicting him of course of sexual conduct against a child in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his claim that the agreed-upon sentence, which was in fact imposed, was excessive (see People v Lopez, 6 NY3d 248, 255, 257 [2006]; People v Callahan, 80 NY2d 273, 281 [1992]; People v Seaberg, 74 NY2d 1, 10 [1989]; People v Hawthorne, 85 AD3d 819 [2011]; People v Benitez, 84 AD3d 826, 827 [2011]). Rivera, J.E, Florio, Dickerson, Leventhal and Lott, JJ., concur.